PER CURIAM.
This is an interlocutory appeal by defendant from an order of the circuit court granting partial summary judgment in favor of plaintiffs, appellees, on the issue of liability.
We have carefully reviewed the record on appeal and have found that it discloses that there are issues of material fact which have not been eliminated by movants so as to entitle them to a partial summary.
Summary judgments are proper only where there is no genuine issue of material fact to be tried. Anderson v. Aamco Transmissions of Brevard, Inc., Fla.1972, 265 So.2d 5; Connell v. Sledge, Fla.App.1975, 306 So.2d 194.
For the reasons stated partial summary judgment should not have been granted.
Reversed and remanded for further proceedings.